Request for appointment of counsel granted December 16, 1977. Defendant shall file with the Recorder’s Court for the City of Detroit an affidavit concerning his present financial status (see guidelines at 387 Mich xxxi). The prosecutor shall be furnished a copy of the financial affidavit and may challenge defendant’s asserted indigency within 20 days after receiving the affidavit. The challenge, if brought, shall be resolved at a hearing before the Recorder’s Court for the City of Detroit at which the prosecutor, defendant, and counsel for defendant shall appear personally to aid the court’s inquiry. The Recorder’s Court for the City of Detroit, upon a finding of indigency, shall appoint counsel for defendant and shall furnish any portion of the record counsel may require. The scope of the application for leave to appeal shall be limited to a discussion of the issues previously raised by defendant in the Court of Appeals with regard to the habitual offender proceedings which were brought against him in this cause.
Reported below: (After Remand) 77 Mich App 71.